        19-13895-jlg        Doc 332-1 Filed 09/21/20 Entered 09/21/20 08:48:46                                Blank Notice
                                   (wysiwyg): Notice Recipients Pg 1 of 2
                                                     Notice Recipients
District/Off: 0208−1                       User:                                Date Created: 9/21/2020
Case: 19−13895−jlg                         Form ID: 143                         Total: 87


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          Eric Herschmann
cr          Arie Genger
cr          Sagi Genger
intp        The Orly Genger 1993 Trust
intp        Kasowitz Benson Torres LLP
aty         Michael Bowen
cr          Kasowitz Benson Torres LLP
cr          ADBG LLC
unk         Zeichner Ellman & Krause LLP
7653365     ADBG LLC
                                                                                                                   TOTAL: 10

Recipients of Notice of Electronic Filing:
ust         United States Trustee           USTPRegion02.NYECF@USDOJ.GOV
tr          Deborah Piazza          dpiazza@tarterkrinsky.com
aty         Aaron Michael Kaufman               akaufman@grayreed.com
aty         Adam Pollock           adam@pollockcohen.com
aty         Beth Claire Khinchuk            bkhinchuk@emmetmarvin.com
aty         Christopher Gartman            gartman@hugheshubbard.com
aty         Christopher K. Kiplok            kiplok@hugheshubbard.com
aty         Deborah Piazza          dpiazza@tarterkrinsky.com
aty         Deborah D. Williamson              dwilliamson@dykema.com
aty         Douglas E. Spelfogel           dspelfogel@foley.com
aty         Elizabeth Aboulafia           eaboulafia@cullenanddykman.com
aty         Eric Daniel Herschmann              EDHnotice@gmail.com
aty         Frank A. Oswald           frankoswald@teamtogut.com
aty         Ira Daniel Tokayer          imtoke@mindspring.com
aty         Jay H. Ong         jong@munsch.com
aty         John Dellaportas          jdellaportas@emmetmarvin.com
aty         John Dellaportas          dellajo@morganlewis.com
aty         Julie B. Wlodinguer           jwlodinguer@reitlerlaw.com
aty         Michael Bowen           mbowen@kasowitz.com
aty         Michael T. Sullivan          msullivan@sullivanlaw.com
aty         Paul J. Labov         plabov@pszjlaw.com
aty         Rocco A. Cavaliere           rcavaliere@tarterkrinsky.com
aty         Sabrina L. Streusand           streusand@slollp.com
aty         Thomas A. Pitta          tpitta@emmetmarvin.com
aty         Yann Geron          ygeron@reitlerlaw.com
aty         Yann Geron          ygeron@reitlerlaw.com
                                                                                                                   TOTAL: 26

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Orly Genger        210 Lavaca St.        Unit 1903       Austin, TX 78701
cr          SureTec Insurance Company          5555 Garden Grove Boulevard         Suite 275        Westminster, CA 92683
cr          TPR Investment Associates, Inc.        c/o Streusand Landon Ozburn & Lemmon           1801 S. MoPac
            Expressway         Suite 320       Austin, TX 78746
intp        D&K GP LLC           c/o Jordan Holzer & Ortiz, PC       500 N. Shoreline Blvd.       Suite 900        Corpus
            Christi, TX 78401
intp        Dalia Genger        c/o Jordan, Holzer & Ortiz       500 N SHORELINE BLVD             STE 900         CORPUS
            CHRISTI, TX 784010341
aty         Graves Dougherty Hearon & Moody P.C.            401 Congress Ave, Suite 2700       Austin, TX 78701
aty         Brian Talbot Cumings         Graves Dougherty Hearon & Moody, PC           401 Congress Ave          Suite
            2700        Austin, TX 78701
aty         Constantine "Dean" Pamphilis         Kasowitz Benson Torres LLP         1415 Louisiana Street, Suite
            2100        Houston, TX 77002
aty         Danielle Nicole Rushing         Dykema Gossett, PLLC         112 E Pecan St       Suite 1800        San Antonio, TX
            78205
aty         Michael Bowen          Kasowitz Benson Torres LLP         1633 Broadway         New York, NY 10019
aty         Michael Paul Bowen          Kasowitz Benson Torres LLP         1633 Broadway        New York, NY 10019
aty         Raymond W. Battaglia         Oppenheimer, Blend, Harrison & Tate, Inc        711 Navaro, Sixth Floor       San
            Antonio, TX 78205
aty         Ryan Brent DeLaune          CLARK HILL STRASBURGER                 901 Main St #6000        Dallas, TX 75202
aty         Shelby A. Jordan        Jordan Hyden Womble Culbreth & Holze, PC          500 N Shoreline Suite 900
            N        Corpus Christi, TX 78401
smg         N.Y. State Unemployment Insurance Fund           P.O. Box 551       Albany, NY 12201−0551
smg         New York City Dept. Of Finance          345 Adams Street, 3rd Floor      Attn: Legal Affairs − Devora
            Cohn        Brooklyn, NY 11201−3719
      19-13895-jlg         Doc 332-1 Filed 09/21/20 Entered 09/21/20 08:48:46                                    Blank Notice
                                  (wysiwyg): Notice Recipients Pg 2 of 2
smg       New York State Tax Commission             Bankruptcy/Special Procedures Section         P.O. Box 5300          Albany,
          NY 12205−0300
smg       United States Attorney's Office        Southern District of New York         Attention: Tax & Bankruptcy
          Unit        86 Chambers Street, Third Floor         New York, NY 10007
7652403   ADBG LLC            c/o Hughes Hubbard & Reed LLP, Attn. Chris Gartman             One Battery Park Plaza         New
          York, NY 10004
7652391   Arie Genger        19111 Collins Ave.          Apt. 706        Sunny Isles, FL 33160
7652398   Arie Genger        c/o Deborah D. Williamson           Dykema Gossett PLLC           112 East Pecan St #1800         San
          Antonio, TX 78205
7671181   CULLEN & DYKMAN LLP                  Counsel for Michael Oldner          100 Quentin Roosevelt Boulevard          Garden
          City, NY l1530
7652408   D&K GP LLC            Law Office of Ira Daniel Tokayer, Esq.          420 Lexington Avenue, Suite 2400         New
          York, NY 10170
7652407   Dalia Genger         Law Office of Ira Daniel Tokayer, Esq.          420 Lexington Avenue, Suite 2400         New York,
          NY 10170
7658470   EMMET, MARVIN & MARTIN, LLP                     120 Broadway, 32nd Floor         New York, New York 10271
7668638   Elizabeth M. Aboulafia, Esq.         Cullen and Dykman, LLP            100 Quentin Roosevelt Boulevard         Garden
          City, New York 11530           Telephone: (516) 357−3700           Email:eaboulafia@cullenllp.com
7652396   Emmt Marvin & Martin LLP             120 Broadway 32nd Fl           New York NY 10271
7652392   Eric Herschmann          210 Lavaca St., Unit 1903         Austin, TX 78701
7652397   Eric Herschmann          c/o Raymond Battaglia          66 Granburg Circle        San Antonio TX 78218
7706824   Foley & Lardner LLP          Attorneys for Dalia Genger          90 Park Avenue        New York, NY 10016
7652404   Genger Litigation Trust         Genger Litigation Trust, Attn. David Broser        104 West 40th Street, 19th
          Floor        New York, NY 10018
7653363   Hughes Hubbard & Reed LLP             Attorneys for ADBG LLC            One Battery Park Plaza         New York, NY
          10004−1482
7652393   Internal Revenue Service         P.O. Box 21126          Philadelphia, PA 19114
7654166   Ira Daniel Tokayer, Esq.        420 Lexington Avenue, Suite 2400           New York NY 10170
7663045   Kasowitz Benson Torres LLP            Attn: Matthew B. Stein         1633 Broadway         Floor 21        New York,
          NY 10019
7652401   Kasowitz, Benson, Torres LLP           c/o Daniel Benson Esq          1633 Broadway 21st Fl          New York NY
          10019
7652406   Orly Genger         Law Office of Ira Daniel Tokayer, Esq.          420 Lexington Avenue, Suite 2400         New York,
          NY 10170
7652405   Orly Genger         Law Office of Ira Daniel Tokayer, Esq.          420 Lexington Avenue, Suite 4200         New York,
          NY 10170
7663044   Orly Genger 1993 Trust,          Michael Oldner, Trustee         Pollock Cohen LLP         60 Broad St., 24th
          Fl.       New York, NY 10004
7736210   Paul J. Labov, Esq.        PACHULSKI STANG ZIEHL & JONES LLP                     780 Third Avenue, 34th
          Floor        New York, New York 10017
7654822   Pollock Cohen LLP           Attorneys for The Orly Genger 1993 Trust          60 Broad St., 24th Fl.      New York,
          NY 10004
7664810   REITLER KAILAS & ROSENBLATT LLC                      Attorneys for Orly Genger        885 Third Avenue, 20th
          Floor        New York, New York 10022             (212) 209−3050
7663048   Sagi Genger        c/o Thomas A. Pitta          Emmt Marvin & Martin LLP            120 Broadway 32nd Fl          New
          York, NY 10271
7652402   SureTec Insurance Co          c/o Clark Hill Strasburger        901 Main St #6000        Dallas TX 75202
7691733   SureTec Insurance Company            Clark Hill       Attn: Ryan B. DeLaune          901 Main St Ste 6000         Dallas,
          TX 75202
7663031   TPR Investment Associates, Inc.          C/O Emmet Marvin & Marvin LLP             120 Broadway          New York, NY
          10271
7652400   The Orly Genger 1993 Trust          c/o Jay H Ong         Munsch Hardt Kopf & Harr PC            303 Colorado St
          #2600        Austin TX 78701
7693338   The Orly Genger 1993 Trust, Michael Oldner, Truste            c/o Pollock Cohen LLP         60 Broad St., 24th
          Flr.       NewYork,NY10004
7652984   Togut, Segal & Segal LLP          Co−Counsel to Arie Genger            One Penn Plaza, Suite 3335        New York, New
          York 10119
7652394   United States Trustee        903 San Jacinto, Ste. 230        Austin, TX 78701
7652395   Zeichner Ellman & Krause LLP            1211 Avenue of the Americas          40th Floor        New York, NY
          10036
                                                                                                                      TOTAL: 51
